       Case 4:20-cr-00082-WTM-CLR Document 83 Filed 08/19/21 Page 1 of 1




                 IN THE UNITED     STATES DISTRICT COURT FOR
                      THE    SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


UNITED STATES OF AMERICA,



V.                                                  CASE NO. CR-420-082


DARRYL KINLOCH,


         Defendant.




                                    ORDER


        Before the Court is the Magistrate Judge's July 27, 2021,

Report and Recommendation (Doc. 81), to which no objections have

been    filed.   After   a   careful   de   novo   review    of the     record,   the

Report and Recommendation is ADOPTED as the Court's opinion in

this    case.    Accordingly,     Defendant    Darryl       Kinloch's    Motion    to

Suppress (Doc. 27) and Supplemental Motion to Suppress (Doc. 79)

are DENIED.


        SO ORDERED this /^ay of August, 2021.

                                       WILLIAM T. MOORE, JR.
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN    DISTRICT OF GEORGIA
